Exhibit 10.3

AMENDMENT AGREEMENT

(Amendment No. 2 to Employment Agreement)

This Amendment Agreement (this “Amendment”) is made and entered into as of
January 1, 2013, by and between Market Leader, Inc. (the “Company”) and Ian
Morris (“Executive”).

Recital

The parties entered into an Employment Agreement dated April 2004 (the
“Agreement”) and an Amendment Agreement dated December 30, 2008 (the “Amendment
Agreement”), and now wish to amend the Agreement and the Amendment Agreement on
the terms set forth below.

Amendment

 

1. The following paragraph shall replace Section 3.1 of the Agreement in its
entirety:

 

  3.1 Base Salary

Commencing the date hereof, Executive shall be paid an annual base salary (the
“Base Salary”) of $388,000, before all customary payroll deductions. The Base
Salary shall be paid in twenty four semi-annual installments in accordance with
Employer’s ordinary payroll policies and procedures with respect to its
management employees.

 

2. The following paragraph shall replace 3.3 of the Agreement in its entirety:

 

  3.3 Benefits

Executive will be entitled, during the term of Executive’s employment, to
vacation, health and other employee benefits (subject to applicable eligibility
requirements) to the extent such benefits are offered by the Company to its
other executives. Executive has been provided a summary of the benefits in place
at this time.

 

3. Section 3.5 of the Agreement is deleted in its entirety.

 

4. Section 18 of the Agreement is deleted in its entirety.

Except as expressly set forth herein, the Agreement and the Amendment Agreement
shall remain in full force and effect in accordance with their terms.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

MARKETLEADER, INC.      

 

   

 

  By (signature)     By (signature)  

 

   

 

  Name (print)     Executive (print)  

 

   

 

  Title     Title  